Title: To James Madison from Alexander Coffin Jr., 31 October 1805 (Abstract)
From: Coffin, Alexander Jr.
To: Madison, James


          § From Alexander Coffin Jr. 31 October 1805, Hudson. “I Yesterday received a letter written by Mr. Jacob Wagner by your direction expressing your Opinion of the expediency of my prosecuting an appeal from the sentence of the Vice admiralty Court of Colombo in the case of the Penman, but Sir I apprehend that you must have forgotten to return the papers I left with you, as without them we can do nothing towards instituting the appeal. I will therefore thank you to forward them as soon as you can conveniently. As to myself, I see but little prospect of being able to bear the expense that will necessarily arise in prosecuting an appeal. I had with me in the Penman the greater part of the property I possess’d. Having been robb’d of that, precludes the possibility of bearing an additional expense, as I have a large family dependant solely upon me for Support. Now Sir, being render’d, in a pecuniary point of view, unable to Seek redress, what am I to do? must I in consequence of my Inability to prosecute an appeal give all up for lost? This I intended to have mention’d to you personally but I found the Subject rather too delicate for my feelings. I am no Stoic Sir. I do not possess the Philosophy of Socrates, & if I did our situations are extremely different, he died by an unjust decree of his Country but left all Athens a Husband to his Wife, & a father to his Children, but, should I suddenly make my exit I should leave my wife a Widow and my children fatherless indeed: & pennyless too. No Sir, I can’t bear the expense of an appeal, the rest of the owners can. I therefore appeal to my Country & urgently request that Government would assist me, in some way or other, to obtain Justice. Sixty thousd. Dollars which certainly is the least I could Calculate as my proportion of Ship & Cargo, & private adventure, is too much for me to be robb’d of, & particularly after a perseverance and Industry second to no American of Sixteen years as Commander of a Ship in the East India trade. I was one of the first Sir, who led the way in the Lucrative pepper trade, on the Coast of Sumatra, from thence to Madrass & Calcutta ’till Mr. Jay’s treaty put an end to it, & I presume I have render’d as much service to my Country as most Americans in my line of business. Add to which I served my Country faithfully, ’tho very young, during our revolutionary War. I was a Midshipman on board of the South Carolina Frigate commanded by Commodore Gillon. I left Holland with him, in that Ship when new, & Sir, I do not mean to arrogate any digree of merit when I say that I was particularly notic’d and patronised by that Commander. I mention these things merely, to Show that I have not been an Idle Citizen during my life, & on that ground I certainly think myself intitled to protection in property as well as in person. This is an unpleasant Subject for me to dwell upon, but I should have consider’d myself reprehensible not to have stated my situation to Government. In this I have done my Duty & now rely wholly on them to point out to me some mode of releif, & redress.”
        